DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “approximate” in claims 2 and 10 is a relative term which renders the claim indefinite. The term “approximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The Specification does not define a range for the term and goes as far as in paragraph 0039 of the Specification that not satisfying the threshold comprises the flag bits being less than fifty percent, which implies the range cannot be in this negative condition range.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mohklesi US2007/0297226A1 in view of Liu US2017/0371565A1.
As per clam 1, Mohklesi teaches a system comprising: a memory component to, upon completion of second pass programming in response to a multi-pass programming command, write a plurality of flag bits within a group of memory cells programmed by the multi-pass programming command (¶ 0096-0098); and a processing device, operatively coupled to the memory component, to: determine a number of first values within the plurality of flag bits; and in response to the number of first values not satisfying a threshold criterion, report, to a host computing device, an uncorrectable data error (¶ 0096-0098).  Liu teaches to perform multi-pass programming of the group of memory cells in association with a logical address; upon receipt of a read request, determine that a second logical address within the read request does not match the logical address associated with data stored at a physical address of the group of memory cells (¶ 0081).  It would have been obvious to one of ordinary skill in the art to use the process of Liu in the process of Mohklesi.  One of ordinary skill in the art would have been motivated to use the .


Allowable Subject Matter
Claims 9, 11-20 are allowed.

Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: When read as a whole, claims 9 and 16 are allowable with respect to the following:
With respect to claim 9, the primary reason for allowance is the limitation of in response to the number of first values satisfying a threshold criterion, reporting, to a host computing device, an empty page error that is indicative of a top page being without data, the top page having been programmed during the second pass programming.
With respect to claim 16, the primary reason for allowance is the limitation of to report, to a host computing device, an empty page error in response to the difference value satisfying a threshold criterion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2008/0084739A1 to Chae et al.:  Flag cells to validate MLC programming.
US 2020/0233608A1 to Kim:  Programming pass adjustment of flag bits in a cell array and reading completion based thereon.
US 2021/0043263A1 to Zhang:  Second pass store with read of first pass data to detect an error.
US 8,964,467 to Dusija et al.:  Programming cell data in portion while unprogramming in different portion.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S MCCARTHY whose telephone number is (571)272-3651. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S MCCARTHY/Primary Examiner, Art Unit 2113